Citation Nr: 1527577	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for an eye disorder, to include conjunctivitis and blepharitis, also claimed as the result of exposure to harmful toxins and chemicals in service.

2. Entitlement to service connection for a respiratory disorder, to include residuals of pneumonia and bronchitis, also claimed as the result of harmful toxins and chemicals in service.

3. Entitlement to service connection for a heart disorder, to include congestive heart failure (CHF) and coronary artery disease (CAD), also claimed as the result of harmful toxins and chemicals in service.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1956 to December 1959.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision.  In May 2014, the Veteran testified before the undersigned at a Travel Board hearing at the Providence RO; a transcript of that hearing is of record.  In August 2014, the Board reopened and remanded these issues for further development.

The following issues have been raised by the record in a March 2015 statement by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) - service connection for a skin infection on the face, neck, scalp and back due to toxic chemicals in service (service connection for acne has been previously denied by the AOJ); service connection for diabetes mellitus, type II; and service connection for spinal stenosis and arthritis.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board notes that additional evidence has been submitted by the Veteran and added to the record after the issuance of the last supplemental statement of the case (SSOC) in February 2015.  However, as the Board is remanding these matters herein, the AOJ will be directed to consider all new evidence that was not previously considered at the time of the February 2015 SSOC.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that another remand is necessary, primarily to complete the verification and records development ordered in the Board's previous August 2014 remand (Action Item #1).  The Veteran has provided specific clarification as to his various theories of exposure to harmful toxins, chemicals, and substances in service.  See September 2014 and April 2015 Correspondence.  However, the record does not indicate any additional follow-up or development by the AOJ.  See Stegall v. West, 11 Vet. App. 268 (1998).  Final adjudication of the issues must be delayed until there is a more complete record upon which to decide the claims.  

Based on the results of the AOJ's development and in light of the Veteran's recent contentions, an addendum medical opinion should be obtained as to the three issues on appeal.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should conduct all appropriate and necessary development based upon the Veteran's specific contentions in his September 2014 Correspondence, where he lists his contentions as to his in-service exposure to variously named toxins, chemicals, and other harmful agents/substances (e.g., mustard gas) from respective locations in Fort Dix, Fort Gordon, and from his service in Germany.  In an April 2015 Correspondence, the Veteran avers he was exposed to asbestos in service.  If more specific information is needed to process necessary development, the AOJ should contact the Veteran and request the additional information from him.  

To the extent possible, the AOJ should reach out to the appropriate information repositories and attempt to verify the Veteran's possible exposure to the variously named toxins, chemicals, and other harmful agents/substances (e.g., mustard gas, asbestos).  If appropriate, locate any existing records pertinent to his claims, such as the approximate dates and his specific duties at the alleged time of exposure, for each claimed incident of exposure.

Thereafter, the AOJ should prepare a memorandum of findings regarding its attempts at verification of such exposure.  This memorandum should be detailed, addressing the Veteran's theories of exposure and the steps taken by VA to complete its verification attempts.  This memorandum should be placed in the case file.  

2. After Action Item (1) is completed, the claims file should be made available to the 2014/2015 VA examiner (Dr. B.B.) who rendered the medical opinions for the issues pertaining to the eye, lungs, and heart.  The examiner is requested to review all pertinent records associated with the claims file that was not previously reviewed, including findings from any recent development, Veteran's medical records, and assertions.  The examiner is asked to provide an addendum or clarifying medical opinion for each issue as detailed below.

For the eye disorder, the November 2014 examiner indicated that the Veteran suffers from blepharitis with occurrences of secondary conjunctivitis, and found that this was a "congenital abnormality" of the eye lid.  The Board notes that the eye examination also indicated that the Veteran has glaucoma.  As such, the examiner is asked to specifically answer the following:

a. To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.").

Is the Veteran's blepharitis a disease or a defect for VA purposes?  For any congenital defect of the eyes, the examiner should state if there is any evidence of a superimposed disease or injury during service.  For any congenital disease of the eyes, the examiner should state whether the disease preexisted the Veteran's service.  (NOTE: The Veteran avers that his blepharitis did not preexisting service.) 

If the congenital disease preexisted service, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

b. For any eye disorder that is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's military service, to include any exposure to harmful toxins, chemicals, or substances in service.  

For the respiratory disorder, to include chronic bronchitis and chronic obstructive pulmonary disease (COPD), the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current respiratory disorder(s) is related to service, specifically to include his claimed exposure to harmful toxins, chemicals, and substances (e.g., mustard gas and asbestos).  The examiner should specifically comment on the relationship between the Veteran's respiratory disorder and his heart disability, addressing the Veteran's contentions referencing a 2001 to 2005 study which he claims demonstrates a medical connection between the two disabilities.  The examiner should address the relevance of this study to the Veteran's case.  

In light of any new facts, provide, to the extent possible, an etiological explanation of the Veteran's chronic bouts of pleurisy noted since the 1980s.  

For the heart disorder, to include CHF and CAD, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current heart disorder(s) is related to service, specifically to include his claimed exposure to harmful toxins, chemicals, and substances (e.g., mustard gas and asbestos).  

A clear explanation for all opinions to include a discussion of the all facts and medical principles involved in this case is required.

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of any additional evidence received since the last SSOC issued in February 2015.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






